            Case 2:19-cv-01478-KJD-VCF Document 36 Filed 06/01/20 Page 1 of 1


1

2                                   UNITED STATES DISTRICT COURT
3                                           DISTRICT OF NEVADA
4                                                     ***
5
      PSX, INC., a Louisiana Corporation,
6

7
                            Plaintiff,
                                                         2:19-cv-01478-KJD-VCF
8     vs.
                                                         MINUTE ORDER
9     GILBERTO S. MEDINA, JR., an individual;
      and COMPUTER PROJECTION SYSTEMS,
10    LLC, a Nevada Limited Liability Company,
      d/b/a CCS PRESENTATION SYSTEMS,
11
                            Defendants.
12
            Before the court is PSX, Inc. v. Gilberto S. Medina, Jr., et al., case number 2:19-cv-01478-KJD-
13
     VCF.
14
            A discovery plan and scheduling order has not been filed pursuant to LR 26-1.
15
            Accordingly,
16
            IT IS HEREBY ORDERED that the parties must a proposed discovery plan and scheduling order
17
     on or before June 15, 2020.
18

19
            Dated this 1st day of June, 2020.
20

21
                                                               _________________________
22
                                                               CAM FERENBACH
                                                               UNITED STATES MAGISTRATE JUDGE
23

24

25
